Name: 2011/107/EU: Commission Decision of 10Ã February 2011 amending Decision 2007/756/EC adopting a common specification of the national vehicle register (notified under document C(2011) 665) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  information and information processing;  land transport;  European construction;  technology and technical regulations
 Date Published: 2011-02-17

 17.2.2011 EN Official Journal of the European Union L 43/33 COMMISSION DECISION of 10 February 2011 amending Decision 2007/756/EC adopting a common specification of the national vehicle register (notified under document C(2011) 665) (Text with EEA relevance) (2011/107/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/57/EC of the European Parliament and of the Council of 17 June 2008 on the interoperability of the rail system within the Community (1), and in particular Article 33 thereof, Whereas: (1) Section 2.2 of the Annex to Commission Decision 2007/756/EC of 9 November 2007 adopting a common specification of the national vehicle register provided for pursuant to Article 14(4) and (5) of Directives 96/48/EC and 2001/16/EC (2) describes the implementation of the European global architecture for national vehicle registers (NVRs) and provides for an update of the Decision, if appropriate, following the evaluation of a pilot project by the European Railway Agency. Moreover, it provides for a decision to connect national vehicle registers to the central Virtual Vehicle Register (VVR). The European Railway Agency has implemented and evaluated the pilot project. On 26 March 2010, it delivered to the Commission recommendation ERA/REC/01-2010/INT proposing an update of the Annex to Decision 2007/756/EC. Decision 2007/756/EC should therefore be amended. (2) Article 33(2) of Directive 2008/57/EC provides that the NVR is to contain, among other compulsory information, the identification of the owner of the vehicle and the entity in charge of maintenance. A transition period is therefore needed for adapting non-standard NVRs to contain Field 9.2 registered business number and updating the information on the owner and entity in charge of maintenance for vehicles already registered in the NVR. (3) The transition periods for existing vehicles described in Section 4.3 of the Annex to Decision 2007/756/EC have expired or are expiring. The former registration entity responsible for vehicle registration should have made all required information available under an agreement between itself and the registration entity designated according to Article 4 of Decision 2007/756/EC. This information should have been transferred by 9 November 2008. The registration entity of each Member State should have entered vehicles used in international traffic in its NVR by 9 November 2009. The registration entity of each Member State should have entered vehicles used in domestic traffic in its NVR by 9 November 2010. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established in accordance with Article 29(1) of Directive 2008/57/EC, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/756/EC is replaced by the Annex to this Decision. Article 2 1. The European Railway Agency shall adapt the installation files and documents to be used for setting up the standard national vehicle register (sNVR), the translation engine and the virtual vehicle register to add information on authorisations for placing in service granted in other Member States (items 2, 6, 12 and 13) by 30 June 2011. 2. The European Railway Agency shall publish a guide on the application of the EU global NVR architecture by 30 June 2011. Article 3 1. Member States shall adapt their national vehicle register to include information on authorisations for placing in service granted in other Member States (items 2, 6, 12 and 13 specified in the Annex) and, if they use non-standard national vehicle register, to include Field 9.2 registered business number specified in the Annex in accordance with the installation files referred to in Article 2 by 31 December 2011. 2. Member States shall ensure that, for the vehicles registered before the entry into force of this Decision, the registered business number of the entity in charge of maintenance is recorded in the national vehicle register by 31 December 2011. Article 4 Member States shall ensure that their national vehicle register is connected to the virtual vehicle register by 31 December 2011. Article 5 This Decision is addressed to the Member States. Done at Brussels, 10 February 2011. For the Commission Siim KALLAS Vice-President (1) OJ L 191, 18.7.2008, p. 1. (2) OJ L 305, 23.11.2007, p. 30. ANNEX ANNEX 1. DATA The data format of the national vehicle register (hereinafter referred to as NVR ) is as follows. The item numbering follows the logic of the proposed standard registration form in Appendix 4. In addition, field(s) may be added such as comments, identification of vehicles under investigation (see Section 3.4), etc. 1. European Vehicle Number Compulsory Content Numeric identification code as defined in Annex P to the Technical Specification for Interoperability (TSI) on operation and traffic management  (hereinafter referred to as OPE TSI ) (1) Format 1.1. Number 12 digits 1.2. Previous number (if applicable, for renumbered vehicle) 2. Member State and NSA Compulsory Content Identification of the Member State where the vehicle has been registered and NSA that authorised its placing in service Format 2.1. Member State numeric code as defined in Annex P to OPE TSI Two-digit code 2.2. Name of NSA Text 3. Manufacturing year Compulsory Content Year in which the vehicle left the factory Format 3. Manufacturing year YYYY 4. EC reference Compulsory (when available) Content References to the EC  declaration of verification and the issuing body (the applicant) Format 4.1. Date of declaration Date 4.2. EC reference Text 4.3. Name of issuing body (applicant) Text 4.4. Registered business number Text 4.5. Address of organisation, street and number Text 4.6. Town Text 4.7. Country code ISO (see Appendix 2) 4.8. Post code Alphanumeric code 5. Reference to the European Register of Authorised Types of Vehicles (ERATV) Compulsory (2) Content Reference allowing retrieval of the relevant technical data from ERATV (3); the reference is compulsory if the type is defined in ERATV Format 5. Reference allowing retrieval of the relevant technical data from ERATV Alphanumeric code(s) 5bis Series Optional Content Identification of a series, if the vehicle is part of a series 5bis Series Text 6. Restrictions Compulsory Content Any restrictions on how the vehicle may be used Format 6.1. Coded restrictions (see Appendix 1) Code 6.2 Non-coded restrictions Text 7. Owner Compulsory Content Identification of the owner of the vehicle Format 7.1. Name of organisation Text 7.2. Registered business number Text 7.3. Address of organisation, street and number Text 7.4. Town Text 7.5. Country code ISO (see Appendix 2) 7.6. Post code Alphanumeric code 8. Keeper Compulsory Content Identification of the keeper of the vehicle Format 8.1. Name of organisation Text 8.2. Registered business number Text 8.3. Address of organisation, street and number Text 8.4. Town Text 8.5. Country code ISO (see Appendix 2) 8.6. Post code Alphanumeric code 8.7. VKM (if available) Alphanumeric code 9. Entity in charge of maintenance Compulsory Content Reference to the entity in charge of maintenance Format 9.1. Entity in charge of maintenance Text 9.2. Registered business number Text 9.3. Address of entity, street and number Text 9.4. Town Text 9.5. Country code ISO 9.6. Post code Alphanumeric code 9.7. E-mail address E-mail 10. Withdrawal Compulsory when applicable Content Date of official scrapping and/or other disposal arrangement and the code for withdrawal mode Format 10.1. Mode of disposal (see Appendix 3) Two-digit code 10.2. Withdrawal date Date 11. Member States where the vehicle is authorised Compulsory Content List of Member States where the vehicle is authorised Format 11. Member State numeric code as defined in Annex P.4 to OPE TSI List 12. Authorisation number Compulsory Content Harmonised authorisation number for placing in service, generated by NSA Format 12. Authorisation number For existing vehicles: text For new vehicles: alphanumeric code based on EIN, see Appendix 2 13. Authorisation of placing in service Compulsory Content Date of authorisation for placing the vehicle in service (4) and its validity Format 13.1. Date of authorisation Date (YYYYMMDD) 13.2. Authorisation valid until (if specified) Date (YYYYMMDD) 13.3. Suspension of authorisation Yes/No 2. ARCHITECTURE 2.1. Links with other registers Several registers are being set up partly as a consequence of the new EU regulatory regime. The table below summarises which registers and databases might have links with the NVR when they are implemented. Register or database Entity responsible Other entities having access NVR (Interoperability Directive) Registration Entity (RE) (5) /NSA Other NSA/RE/RU/IM/IB/RB/Keeper/Owner/ERA/OTIF ERATV (Interoperability Directive) ERA Public RSRD (TAF TSI & SEDP) Keeper RU/IM/NSA/ERA/Keeper/Workshops WIMO (TAF TSI & SEDP) Not yet decided RU/IM/NSA/ERA/Keeper/Workshops/User Railway rolling stock registry (6) (Cape Town Convention) Registrar Public OTIF register (COTIF 99  ATMF) OTIF Competent Authorities/RU/IM/IB/RB/Keeper/Owner/ERA/OTIF Sec. It is not possible to wait for all registers to be ready before implementing the NVR. Therefore, the specification of the NVR must allow for later interfacing with these other registers. To this end:  ERATV: reference is made to this in the NVR, by providing a reference to the vehicle type. The key for linking both registers is item No 5,  RSRD: this includes some administrative  items of the NVR. Under specification within the TAF TSI SEDP. The SEDP will take account of the NVR specification,  WIMO: this includes data from RSRD and maintenance data. No link with the NVR is envisaged,  VKMR: this register is managed by ERA and OTIF in cooperation (ERA for the EU and OTIF for all non-EU OTIF Member States). The keeper is recorded in the NVR. The TSI OPE specifies other global central registers (such as vehicle type codes, interoperability codes, country codes, etc.) to be managed by a central body  resulting from cooperation between ERA and OTIF,  railway rolling stock registry (Cape Town Convention/Luxembourg Protocol): this is a register of financial information related to mobile equipment. It has not yet been developed. There is a possible link because the UNIDROIT register needs information on the vehicle number and owner. The key for linking both registers is the first EVN assigned to the vehicle,  OTIF registers: OTIF registers are being developed taking account of the EU vehicle registers. The architecture of the whole system, as well as the links between the NVR and other registers, will be defined in such a way as to allow retrieval of the requested information when necessary. 2.2. The EU global NVR architecture The NVR registers will be implemented by means of a decentralised solution. The objective is to implement a search engine for distributed data, using a common software application, to allow users to retrieve data from all the Local Registers (LR) in the Member States. NVR data will be stored at national level and will be accessible using a web-based application (with its own web address). The European Centralised Virtual Vehicle Register (EC VVR) will be composed of two sub-systems:  the Virtual Vehicle Register (VVR), which is the central search engine in ERA,  the National Vehicle Register(s) (NVR), which are the LR in the Member States. The Member States can use the standard NVR (sNVR) developed by the Agency or develop their own applications in conformity with this specification. In the latter case, for communication by the NVR with the VVR the Member States will use a Translation Engine (TE) developed by the Agency. Figure 1 EC-VVR architecture This architecture is based on two complementary sub-systems to enable searches on data stored locally in all Member States. It will:  establish computerised registers at national level and open them to cross-consultation,  replace paper registers by computerised records, to allow the Member States to manage and share information with other Member States,  allow connections between the NVRs and the VVR, using common standards and terminology. The main principles of this architecture are as follows:  all NVRs will be part of the computer based network system,  all Member States will view the common data when accessing the system,  double registration of data and possible related errors will be avoided once the VVR has been established,  up-to-date data. The Agency will make available to the REs the following installation files and documents to be used for setting up the sNVR and TE and for connecting them to the central VVR:  installation files:  sNVR_Installation_Files,  TE_Installation_Files,  documents:  Administrator_Guide_sNVR,  CSV_export,  CSV_import,  sNVR_Deployment_Guide,  User_Guide_sNVR,  NVR-TE_Deployment_Guide,  NVR-TE_Integration_Guide,  User_Guide_VVR. 3. OPERATING MODE 3.1. Use of the NVR The NVR is to be used for the following purposes:  recording authorisation,  recording the EVN allocated to vehicles,  looking for brief, European-wide information on a particular vehicle,  following up legal aspects such as obligations and legal information,  retrieving information for inspections mainly related to safety and maintenance,  enabling contact with the owner and keeper,  cross-checking some safety requirements before issuing Safety Certificates,  following up a particular vehicle. 3.2. Application forms 3.2.1. Application for registration The form to be used is in Appendix 4. The entity applying for vehicle registration ticks the New registration  box. It then fills in the first part of the form with all the necessary information from item 2 to item 9 and item 11 and then forwards it to the:  RE of the Member State where registration is sought,  RE of the first Member State where it intends to operate, for a vehicle coming from a third country. 3.2.2. Registering a vehicle and issuing a European Vehicle Number. In the case of first registration, the RE concerned issues the European Vehicle number. It is possible to have a separate registration form per vehicle or a single form for a whole set of vehicles of the same series or order with a list of the vehicle numbers attached. The RE must take reasonable steps to ensure the accuracy of the data it enters in the NVR. To this end the RE can request information from other REs, in particular when the entity applying for registration in a Member State is not established in that Member State. 3.2.3. Changing one or more registration item(s) The entity applying for a change to its vehicle registration item(s):  ticks the Modification  box,  fills in the current EVN (item No 0),  ticks the box(es) before the modified item(s),  enters the new content of the modified item(s), and then forwards the form to the REs of all the Member States where the vehicle is registered. The use of the standard form might not be sufficient for certain cases. If necessary, the RE concerned may therefore submit additional documents in either paper or electronic form. Unless otherwise specified in the registration documents, the keeper of the vehicle is considered to be the registration holder  in the meaning of Article 33(3) of Directive 2008/57/EC. Should a keeper change, it is the responsibility of the currently registered keeper to notify the RE and the RE has to notify the new keeper of the change of registration. The former keeper is removed from the NVR and relieved of its responsibilities only when the new keeper has acknowledged its acceptance of keeper status. If on the date of de-registration of the currently registered keeper no new keeper has accepted the keeper status, the registration of the vehicle is suspended. In cases where, in accordance with the OPE TSI, due to technical changes, the vehicle has to be given a new EVN, the registration holder shall inform of these changes and, if applicable, of the new authorisation for placing in service the RE of the Member State where the vehicle is registered. This RE shall assign to the vehicle a new EVN. 3.2.4. Withdrawal of registration The entity applying for withdrawal of registration ticks the Withdrawal  box. It then fills in item No 10 and forwards the form to the REs of all the Member States where the vehicle is registered. The RE delivers the withdrawal registration by filling in the date of withdrawal and acknowledging the withdrawal to the entity. 3.2.5. Authorisation in several Member States 1. When a vehicle equipped with a driving cab already authorised and registered in one Member State is authorised in another Member State, it must be registered in the NVR of the latter Member State. In this case, however, only data relating to items 1, 2, 6, 11, 12 and 13 and, where relevant, data relating to the fields added to the NVR by the latter Member State are to be recorded, as only these data relate to the latter Member State. This provision is applicable as long as the VVR and the links with all relevant NVRs are not fully operational and, during this period, the REs concerned will exchange information in order to ensure that data relating to the same vehicle are consistent. 2. Vehicles not equipped with a driving cab, such as freight wagons, passenger cars and some special vehicles, are registered only in the NVR of the Member State where they are first placed in service. 3. For any vehicle, the NVR where it is firstly registered contains the data relating to items 2, 6, 12 and 13 for each of the Member States where an authorisation for placing in service has been granted to this vehicle. 3.3. Access rights The access rights to data of an NVR from a given Member State XX  are listed in the table below, in which the access codes are defined as follows: Access code Type of access 0. No access 1. Restricted consultation (conditions in Read rights  column) 2. Unrestricted consultation 3. Restricted consultation and updating 4. Unrestricted consultation and updating Entity Definition Read rights Update rights Item No 7 All other items RE/NSA XX  RE/NSA in Member State XX  All data All data 4 4 Other NSA/REs Other NSAs and/or other REs All data None 2 2 ERA European Railway Agency All data None 2 2 Keepers Vehicle Keeper All data on vehicles of which it is keeper None 1 1 Fleet managers Manager of vehicles as appointed by the keeper Vehicles for which they have been appointed manager by the keeper None 1 1 Owners Owner of the vehicle All data on vehicles of which they are the owners None 1 1 RUs Train Operator All data based on vehicle number None 0 1 IMs Infrastructure Manager All data based on vehicle number None 0 1 IBs and RBs Checking and auditing bodies notified by Member States All data on vehicles being checked or audited None 2 2 Other legitimate users All casual users recognised by NSA or ERA To be defined as appropriate, duration possibly limited None 0 1 3.4. Historical records All data in the NVR must be retained for 10 years from the date of withdrawal of a vehicle registration. As a minimum, data must be available online for the first 3 years. After 3 years, data may be kept either electronically, in paper form or in any other archiving system. If at any time during the 10-year period an investigation involving a vehicle or vehicles is started, data relating to these vehicles must be retained beyond the 10-year period if so required. After withdrawal of a vehicle registration, any of the registration numbers assigned to the vehicle must not be assigned to any other vehicle for 100 years from the date the vehicle is withdrawn. Any changes in the NVR should be recorded. The management of historical changes could be addressed by IT solutions. 4. EXISTING VEHICLES 4.1. Data content The 13 data items retained are listed below, with an indication as to which are compulsory and which are not. 4.1.1. Item No 1  European Vehicle Number (Compulsory) (a) Vehicles already possessing a 12-digit number Countries where there is a unique country code: These vehicles should keep their current number. The 12-digit number should be registered as such without any modification. Countries where there is both a main country code and a previously allocated specific code:  Germany, with the main country code 80 and the specific code 68 for AAE (Ahaus AlstÃ ¤tter Eisenbahn),  Switzerland, with the main country code 85 and the specific code 63 for BLS (Bern LÃ ¶tschberg Simplon Eisenbahn),  Italy, with the main country code 83 and the specific code 64 for FNME (Ferrovie Nord Milano Esercizio),  Hungary, with the main country code 55 and the specific code 43 for GySEV/ROeEE (GyÃ r-Sopron-Ebenfurti VasÃ ºt RÃ ©szvÃ ©nytÃ ¡rsasÃ ¡g/Raab-Ã denburg-Ebenfurter Eisenbahn). These vehicles should keep their current number. The 12-digit number should be registered as such without any modification (7). The IT system has to consider both codes (main country code and specific code) as relating to the same country. (b) Vehicles without a 12-digit number A two-step procedure applies.  A 12-digit number (according to OPE TSI) defined in accordance with the vehicles characteristics is allocated in the NVR. The IT system should link this registered number to the current vehicle number.  For vehicles used in international traffic, except those reserved for historical use: the 12-digit number is physically applied to the vehicle itself within a period of 6 years after allocation in the NVR. For vehicles used in domestic traffic and for those reserved for historical use: the physical application of the 12-digit number is voluntary. 4.1.2. Item No 2  Member State and NSA (Compulsory) The item Member State  must always refer to the Member State where the vehicle is registered in its NVR. For vehicles from third countries, this item refers to the first Member State that authorised the vehicle to be placed in service on the European Union rail network. The item NSA  refers to the entity that delivered the authorisation for placing the vehicle in service. 4.1.3. Item No 3  Manufacturing Year Where the manufacturing year is not known precisely, the approximate year should be entered. 4.1.4. Item No 4  EC Reference Normally such a reference does not exist for existing vehicles except for a handful of HS RS. To be recorded only if available. 4.1.5. Item No 5  Reference to the ERATV To be recorded only if available. Until ERATV is set up, reference may be made to the Rolling Stock Register (Article 22a of Council Directive 96/48/EC (8) and Article 24 of Directive 2001/16/EC of the European Parliament and of the Council (9)). 4.1.6. Item No 6  Restrictions To be recorded only if available. 4.1.7. Item No 7  Owner (Compulsory) Compulsory and normally available. 4.1.8. Item No 8  Keeper (Compulsory) Compulsory and normally available. The VKM (unique code as indicated in the VKM register) must be entered if the keeper has it. 4.1.9. Item No 9  Entity in charge of maintenance (Compulsory) This item is compulsory. 4.1.10. Item No 10  Withdrawal Applicable as appropriate. 4.1.11. Item No 11  Member States where the vehicle is authorised Normally, RIV wagons, RIC coaches and vehicles under bilateral or multilateral agreements are registered as such. If this information is available it should be recorded accordingly. 4.1.12. Item No 12  Authorisation number To be recorded only if available 4.1.13. Item No 13  Placing in service (Compulsory) Where the date of placing into service is not known precisely, the approximate year should be entered. 4.2. Procedure The entity previously responsible for vehicle registration is to make all information available to the NSA or RE of the country where it is located. Existing freight wagons and passenger cars are to be registered only in the NVR of the Member State where the former registration entity was located. If an existing vehicle had been authorised in several Member States, the RE that registers this vehicle sends the relevant data to the REs of the other Member States concerned. The NSA or RE includes the information in its NVR. The NSA or RE informs all the parties involved when the information transfer is completed. At least the following entities are to be informed:  the entity previously responsible for vehicle registration,  the keeper,  ERA. Appendix 1 RESTRICTION CODING 1. PRINCIPLES Restrictions (technical characteristics) already recorded in other registers to which NSAs have access do not need to be repeated in the NVR. Acceptance in cross-border traffic is based on:  the information coded in the vehicle number,  the alphabetical coding, and  the vehicle marking. Therefore, such information does not need to be repeated in the NVR. 2. STRUCTURE The codes are structured in three levels:  1st level: Category of restriction,  2nd level: Type of restriction,  3rd level: Value or specification. Restriction Coding Cat Type Value Name 1 Technical restriction related to construction 1 Numeric (3) Minimum curve radius in metres 2  Track circuit restrictions 3 Numeric (3) Speed restrictions in km/h (marked on wagons and coaches but not marked on locomotives) 2 Geographical restriction 1 Alphanumeric (3) Kinematic gauge (coding WAG TSI Annex C) 2 Coded list Wheel set gauge 1 Variable gauge 1435/1520 2 Variable gauge 1435/1668 3  No CCS on board 4  ERTMS A on board 5 Numeric (3) B system on board (10) 3 Environmental restrictions 1 Coded list Climatic zone EN50125/1999 1 T1 2 T2 3 T3 4 Restrictions on use included in the authorisation certificate 1  Time-based 2  Condition-based (distance travelled, wear, etc.) Appendix 2 STRUCTURE AND CONTENT OF THE EIN Code for the harmonised numbering system, called European Identification Number (EIN), for Safety Certificates and other documents Example: I T 5 1 2 0 0 6 0 0 0 5 Country code (two letters) Type of document (two digits) Issue year (four digits) Counter (four digits) Field 1 Field 2 Field 3 Field 4 FIELD 1  COUNTRY CODE (TWO LETTERS) The codes are those officially published and updated on the website of the Publications Office of the European Union in the Interinstitutional style guide (http://publications.eu.int/code/en/en-5000600.htm) State Code Austria AT Belgium BE Bulgaria BG Cyprus CY Czech Republic CZ Denmark DK Estonia EE Finland FI France FR Germany DE Greece EL Hungary HU Iceland IS Ireland IE Italy IT Latvia LV Liechtenstein LI Lithuania LT Luxembourg LU Norway NO Malta MT Netherlands NL Poland PL Portugal PT Romania RO Slovakia SK Slovenia SI Spain ES Sweden SE Switzerland CH United Kingdom UK The code for multinational safety authorities should be composed in the same way. Currently there is only one authority: the Channel Tunnel Safety Authority. The following code is to be used: Multinational safety authority Code Channel Tunnel Intergovernmental Commission CT FIELD 2  TYPE OF DOCUMENT (TWO-DIGIT NUMBER) Two digits allow the type of document to be identified:  the first digit identifies the general classification of the document,  the second digit specifies the document subtype. This numbering system can be extended when other codes are needed. The following list is a proposed list of known, possible combinations of two-digit numbers plus combinations for authorisation of the placing in service of vehicles: Number combination for Field 2 Document type Document subtype [0 1] Licences Licences for RUs [0 x] Licences Others [1 1] Safety Certificate Part A [1 2] Safety Certificate Part B [1 x] Reserved Reserved [2 1] Safety Authorisation [2 2] Reserved Reserved [2 x] Reserved Reserved [3 x] Reserved, e.g. maintenance for rolling stock, for infrastructure or other [4 x] Reserved for Notified Bodies E.g. different kinds of Notified Bodies [5 1] and [5 5] (11) Authorisation for placing in service Tractive vehicles [5 2] and [5 6] (11) Authorisation for placing in service Hauled passenger vehicles [5 3] and [5 7] (11) Authorisation for placing in service Wagons [5 4] and [5 8] (11) Authorisation for placing in service Special vehicles [5 9] (12) Authorisation of type of vehicle [6 0] Authorisation for placing in service Infrastructure, Energy and Control Command Signalling track-side assembly Subsystems [6 1] Authorisation for placing in service Infrastructure Subsystem [6 2] Authorisation for placing in service Energy Subsystem [6 3] Authorisation for placing in service Control Command Signalling track-side assembly Subsystem [7 1] Train driving licence Counter up to and including 9 999 [7 2] Train driving licence Counter between 10 000 up to and including 19 000 [7 3] Train driving licence Counter between 20 000 up to and including 29 000 [8 x] ¦ [9 x] Reserved (two document types) Reserved (10 subtypes each] FIELD 3  ISSUE YEAR (FOUR-DIGIT NUMBER) This Field indicates the year (in the specified format yyyy, i.e. four digits) in which the authorisation was issued. FIELD 4  COUNTER The counter is a progressive number incremented by one unit each time a document is issued, regardless if it is a new, renewed or updated/amended authorisation. Even where a certificate is revoked or an authorisation is suspended, its number cannot be used again. Every year the counter restarts from zero. Appendix 3 WITHDRAWAL CODING Code Withdrawal mode Description 00 None The vehicle has a valid registration. 10 Registration suspended No reason specified The vehicles registration is suspended at the request of the owner or keeper or by a decision of the NSA or RE. 11 Registration suspended The vehicle is destined for storage in working order as an inactive or strategic reserve. 20 Registration transferred The vehicle is known to be reregistered under a different number or by a different NVR, for continued use on (all or part of) the European railway network. 30 Withdrawal No reason specified The vehicles registration for operating on the European railway network has ended without known reregistration. 31 Withdrawal The vehicle is destined for continued use as a rail vehicle outside the European railway network. 32 Withdrawal The vehicle is destined for the recovery of major interoperable constituents/modules/spares or major rebuilding. 33 Withdrawal The vehicle is destined for scrapping and disposal of materials (including major spares) for recycling. 34 Withdrawal The vehicle is destined to be historic preserved rolling stock  for operation on a segregated network, or for static display, outside the European railway network. Use of codes  If the reason for withdrawal is not specified, codes 10, 20 and 30 are to be used to indicate the change of registration status.  If the reason for withdrawal is available, codes 11, 31, 32, 33 and 34 are options available within the NVR database. These codes are based solely on information provided by the keeper or owner to the RE. Registration issues  A vehicle that has its registration suspended or withdrawn may not operate on the European railway network under the recorded registration.  A reactivation of a registration after suspension will require the verification by the registration entity of the conditions which caused the suspension.  A transfer of registration under the conditions set out in Article 1b of Commission Decision 2006/920/EC (13) and Article 1b of Commission Decision 2008/231/EC (14), as amended by Decision 2010/640/EU (15), consists of a new registration of the vehicle and subsequent withdrawal of the old registration. Appendix 4 STANDARD FORM FOR REGISTRATION Appendix 5 GLOSSARY Abbreviation Definition CCS Control Command System CIS Commonwealth of Independent States COTIF Convention concerning International Carriage by Rail CR Conventional Rail (System) DB Database EC European Commission EC VVR European Centralised Virtual Vehicle Register EIN European Identification Number EN European Standard (Euro Norm) EVN European Vehicle Number ERA European Railway Agency, also referred to as the Agency  ERATV European Register of Authorised Types of Vehicles ERTMS European Rail Traffic Management System EU European Union HS High Speed (System) IB Investigating Body ISO International Organisation for Standardisation IM Infrastructure Manager INF Infrastructure IT Information Technology LR Local Register NoBo Notified Body NSA National Safety Authority NVR National Vehicle Register OPE (TSI) Operation and Traffic management (TSI) OTIF Intergovernmental Organisation for International Carriage by Rail RE Registration Entity, i.e. the body responsible for keeping and updating the NVR RB Regulatory Body RIC Regulations governing the reciprocal use of carriages and brake vans in international traffic RIV Regulations concerning the reciprocal use of wagons in international traffic RS or RST Rolling Stock RSRD (TAF) Rolling Stock Reference Database (TAF) RU Railway Undertaking SEDP (TAF) Strategic European Deployment Plan (TAF) TAF (TSI) Telematic Applications for Freight (TSI) TSI Technical Specification for Interoperability VKM Vehicle Keeper Marking VKMR Vehicle Keeper Marking Register VVR Virtual Vehicle Register WAG (TSI) Wagon (TSI) WIMO (TAF) Wagon and Intermodal Operational Database (TAF) (1) Under Commission Decisions 2006/920/EC and 2008/231/EC, as amended by Decision 2009/107/EC, the same numbering system is used for both high-speed and conventional vehicles. (2) For vehicle types authorised in accordance with Article 26 of Directive 2008/57/EC. (3) The register provided for in Article 34 of Directive 2008/57/EC. (4) Authorisation delivered in accordance with Chapter V of Directive 2008/57/EC or authorisation delivered in accordance with the authorisation regimes existing before transposition of Directive 2008/57/EC. (5) The Registration Entity ( RE ) is the entity designated by each Member State, in accordance with Article 33(1)(b) of Directive 2008/57/EC, for keeping and updating the NVR. (6) As provided for in the Luxembourg Protocol to the Convention on International Interests in Mobile Equipment on matters specific to railway rolling stock, signed in Luxembourg on 23 February 2007. (7) However, any new vehicles placed in service for AAE, BLS, FNME and GySEV/ROeEE are to be given the standard country code. (8) OJ L 235, 17.9.1996, p. 6. (9) OJ L 110, 20.4.2001, p. 1. (10) If the vehicle is equipped with more than one B system, an individual code for each system must be indicated. The numeric code is composed of three characters where:  1xx is used for a vehicle equipped with a signalling system,  2xx is used for a vehicle equipped with radio. Xx corresponds to the numerical coding in Annex B to the CCS TSI. (11) If the four digits reserved for Field 4 Counter  are fully used within a year, the first two digits of Field 2 will change respectively from:  [5 1] to [5 5] for tractive vehicles,  [5 2] to [5 6] for hauled passenger vehicles,  [5 3] to [5 7] for wagons,  [5 4] to [5 8] for special vehicles. (12) The digits allocated in Field 4 are:  from 1 000 to 1 999 for traction vehicles,  from 2 000 to 2 999 for hauled passenger vehicles,  from 3 000 to 3 999 for wagons,  from 4 000 to 4 999 for special vehicles. (13) OJ L 359, 18.12.2006, p. 1. (14) OJ L 84, 26.3.2008, p. 1. (15) OJ L 280, 26.10.2010, p. 29.